Citation Nr: 1740024	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-06 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 2006 for the grant of service connection for tinnitus.  

2.  Whether new and material evidence has been received to reopen a claim for undiagnosed illness manifested by fasciculations/hyperreflexia (claimed as muscle spasms/cramps).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to June 1971 and from October 1972 to June 1992, with service in the Republic of Vietnam during the Vietnam era, as well as the Southwest Asia Theater of operations during the Persian Gulf War.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction was subsequently transferred to the RO in San Diego, California.  A video hearing was held in October 2016.  A transcript is on file.

The issue of whether to reopen a claim for undiagnosed illness manifested by fasciculations/hyperreflexia (claimed as muscle spasms/cramps) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

There is no claim for tinnitus prior to June 30, 2006.  An earlier claim for service connection for hearing loss made no mention of, and records did not otherwise indicate that the Veteran was bothered by tinnitus at that time.



CONCLUSION OF LAW

The criteria for an effective date earlier than June 30, 2006 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in letters dated in January 2009 and March 2009.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records (STRs), VA medical records, and the Veteran's own statements.  The Veteran underwent a VA examination for hearing loss in 1992 and again in March 2009.  The resulting VA opinions were factually informed, medically competent and responsive to the issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran contends that VA did not fulfill its duty to assist him in the development of the claim for tinnitus in 1992.  The claim filed by the Veteran in 1992 was for hearing loss, among other disabilities, and did not mention tinnitus.  In a March 1993 rating decision the RO granted service connection for bilateral hearing loss at a noncompensable level.  The Veteran's audio examinations and other medical evidence presented did not record an indication from the Veteran that he suffered from tinnitus or ringing in the ears.  

The records show that the Veteran made a claim for "increased rating for all of his service-connected conditions," on June 30, 2006, which would include an increased rating for his bilateral hearing loss.  The Veteran did not specifically assert a claim for tinnitus.  However, in a March 2009 VA examination, the doctor noted that the Veteran suffered from tinnitus.  In the April 2009 rating decision, the RO did fulfill its duty to assist by granting service connection for tinnitus as raised by the record, although it had not specifically been asserted by the Veteran in his claim.  

The Board finds that even when the Veteran's 1992 claim for hearing loss is viewed sympathetically to include any hearing difficulties, the evidence of record did not reflect complaints of tinnitus; therefore the RO could not have been reasonably expected to adjudicate a claim for tinnitus at that time.  Akles v. Derwinski, 1 Vet App. 118 (1991); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Robinson v. Mansfield, 21 Vet. App. 545 (2008).  

The Board finds that the duties to notify and to assist have been fulfilled in this case and will proceed to review the Veteran's appeal for an earlier effective date for service connection of tinnitus.  

II.  Earlier effective date 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  Service connection may be granted the day after service if a claim is filed within one year from separation.  Otherwise, the effective date is the date of claim.  Id.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.1(p).  

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 5101 ; 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim for tinnitus.  

The Veteran seeks an effective date earlier than June 30, 2006 for the grant of service connection for tinnitus.  For the reasons that follow, the Board concludes that an earlier effective date is not warranted.  

Historically, the Veteran first asserted a claim for bilateral hearing loss in July 1992 upon his release from active duty.  This claim included a request for service connection for bilateral hearing loss, but did not include a request for service connection for tinnitus.  In March 1993, the RO granted the Veteran service connection for bilateral hearing loss at a noncompensable degree.  As explained above, the evidence of record at the time did not include an indication that the Veteran suffered from tinnitus, or "ringing in the ears" in layman's terms.  Neither a June 1991 in-service hearing examination nor an August 1992 VA audiological examination noted any ringing in the ears.  

On June 30, 2006, the Veteran had a telephone conversation with the RO in which he initiated a claim for increased rating for "all service-connected conditions."  Since the Veteran had been service-connected for bilateral hearing loss since July 1, 1992, this new assertion would include a claim for increased rating for bilateral hearing loss.  At that time, a claim for service connection for tinnitus was not specifically asserted.  Medical records at the time fail to reveal any pertinent findings or suggestions of tinnitus.

In an April 2009 rating decision, the RO granted service connection for tinnitus and assigned an effective date of June 30, 2006, the date the Veteran made the increased rating claim for bilateral hearing loss.  The impetus for the grant of service connection for tinnitus was a March 2009 VA examination for hearing loss, during which the Veteran reported symptoms associated with tinnitus.  A VA examiner opined that the Veteran's tinnitus is associated with the same inner ear damage related to his service-connected hearing loss disability.  

In the October 2016 Board hearing, the Veteran asserted that he has had tinnitus since he first made his claim for bilateral hearing loss in 1992 but did not know he was supposed to assert it as a disability.  The Veteran contends that it was VA's duty to expand his hearing loss claim to include tinnitus.  While the Veteran is competent to report that he suffered from tinnitus, the medical evidence of record does not support his contention.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As explained above, the Board finds that even when the Veteran's 1992 claim for hearing loss is viewed sympathetically to include any hearing difficulties, the evidence of record did not reflect complaints of tinnitus; therefore the RO could not have been reasonably expected to adjudicate a claim for tinnitus at that time.  Akles v. Derwinski, 1 Vet App. 118 (1991); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Robinson v. Mansfield, 21 Vet. App. 545 (2008).  

Once the RO discovered evidence documenting the Veteran's tinnitus after the Veteran's June 2006 claim for increased rating for bilateral hearing loss, it did expand the hearing loss claim, granting service connection for tinnitus with an effective date of June 30, 2006.  The Board finds that an earlier effective date for entitlement to service connection for tinnitus is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to an effective date earlier than June 30, 2006 for service connection for tinnitus is denied.  


REMAND

A remand of the remaining issue is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.

During the October 2016 Board hearing, the Veteran stated that he had first received a potential diagnosis of ALS in 1993 at Tripler Army Medical Center in Hawaii while working as a civilian.  These records may have a bearing on the future determination of the service-connection of his muscle fasciculation claim or decision to reopen the claim based on new and material evidence.  These records do not appear to be part of the Veteran's claims file and there is no indication that an attempt has been made to obtain them.  Additionally, the records mentioned by the Veteran dating to around 1995 from Methodist Dallas Medical Center which pertain to the Veteran's muscle fasciculations are also not in the claims file.  VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of pertinent records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance as needed, obtain medical records from Tripler Army Medical Center in Hawaii.  

2.  With the Veteran's assistance as needed, obtain medical records from Methodist Dallas Medical Center.  

3.  With the Veteran's assistance as needed, attempt to obtain workplace incident reports from the Army, where the Veteran stated he was working as a civilian for several years after retirement from active duty.  

4.  After undertaking any necessary additional development, to include an examination or a medical opinion if indicated, readjudicate the muscle fasciculation issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


